

SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 
WHEREAS, Midsummer Investment, Ltd. and Midsummer Small Cap Master, Ltd.
(collectively, “Midsummer”) hold Warrants issued by Advanced Cell Technology,
Inc. (“Advanced Cell”) dated August 30, 2006, August 31, 2007, August 31, 2007
and March 31, 2008 to purchase 218,761 shares, 871,527 shares, 5,536,765 shares
and 3,346,667 shares respectively, which upon final adjustment on July 29, 2009
entitled the holder to purchase an aggregate of 19,027,991 shares to Advanced
Cell common stock, and Warrants Nos. 2009-A-008-1 and 2010-A-008-1 entitling the
holder to purchase an aggregate of 1,291,740 shares of Advanced Cell common
stock respectively, in all cases subject to adjustments (all such Warrants being
referred to herein as the “Warrants”); and
 
WHEREAS, Advanced Cell and Midsummer have been unable to agree upon the proper
adjusted number of shares of common stock to be issued upon exercise of the
Warrants; and
 
WHEREAS, the parties are now desirous of resolving their differences;
 
IT IS HEREBY AGREED, by and between the parties hereto, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, as
of the 9th day of August 2011, as follows:
 
1.           Upon execution of this Settlement Agreement and upon tender by
Midsummer to Advanced Cell of all of the Warrants together with  duly executed
Notices of Exercise:

 
 

--------------------------------------------------------------------------------

 

A.           Advanced Cell shall (i) deliver to Midsummer an aggregate of
36,000,000 shares (subject to adjustment for reverse and forward stock splits,
stock dividends, reclassifications and the like) of Advanced Cell common stock
(the “Current Shares”), issuable upon surrender of the Warrants as a cashless
exercise of the Warrants in respect of a partial exercise of Warrants, (ii)
shall undertake to issue 30,585,774 additional shares (subject to adjustment for
reverse and forward stock splits, stock dividends, reclassifications and the
like) of Advanced Cell common stock (the “Future Shares”), as a cashless
exercise of the remainder of the Warrants within ten days of the date that
Advanced Cell shall have sufficient authorized and unissued shares of Common
Stock (“Authorized Share Increase”) which are not otherwise reserved for
issuance for other purposes to enable Advanced Cell to issue all of the Future
Shares and (iii) shall issue 3,058,577 shares (subject to adjustment for reverse
and forward stock splits, stock dividends, reclassifications and the like) of
Advanced cell common stock (the “Additional Future Shares”) for every calendar
month elapsed between the date of delivery of the Current Shares and the date
following delivery of the Future Shares pursuant to the term of this
Agreement.  Advanced Cell shall seek the Authorized Share Increase as soon as
reasonably practical, and in any event within 12 months after the date
hereof.  Upon obtaining the Authorized Share Increase, Advanced Cell shall
reserve a sufficient number of shares thereunder in order to issue all of the
Future Shares and Additional Future Shares issuable hereunder.  Of such shares,
the Future Shares are issued in respect of the exercise of the entire
unexercised portion of the Warrants and the Additional Future Shares are issued
in respect of the delay from the date hereof until the date such Future Shares
are freely tradable.  This Agreement hereby constitutes a cashless exercise by
Midsummer of the Warrants as in effect on the date hereof, and Advanced Cell
agrees that no further notices or actions by Midsummer are required.  The
Company represents and warrants that all the Current Shares and the Future
Shares, when issued, will be freely tradable and without restriction pursuant to
Rule 144, as in effect on the date hereof.  All the Current Shares and Future
Shares shall be electronically delivered to the following accounts of Midsummer
(81.5% to Midsummer Investment, Ltd. and 18.5% to Midsummer Small Cap Master,
Ltd. unless otherwise notified in writing by Midsummer) by DWAC within 48 hours
following the execution of this Agreement by all of the parties hereto, in the
case of the Current Shares, and within the time period required hereunder, in
the case of the Future Shares:

 
-2-

--------------------------------------------------------------------------------

 
 
DTC:


Midsummer Small Cap Master, Ltd.
DTC Clearing Number
0418
Institutional ID Number
94129
Agent ID Number
94129
Account Number
522-9580V
Account Name
Citigroup Global Markets Inc Prime Broker FAO
 
Midsummer Small Cap Master, Ltd.
   
Midsummer Investment Ltd.
DTC Clearing Number
0418
Institutional ID Number
94129
Agent ID Number
94129
Account Number
522-95784
Account Name
Citigroup Global Markets Inc Prime Broker FAO
 
Midsummer Investment, Ltd.



Such delivery of the Current Shares shall be a condition subsequent to this
Agreement taking effect, such that if such Current Shares are not timely
delivered this Agreement shall become null and void as if it were never entered
into.
 
B.           Except for this Agreement, all other agreements between the parties
hereto, including any agreements between Advanced Cell and any entity controlled
by Midsummer or its principals are hereby deemed cancelled, null and void, and
of no force or effect.

 
-3-

--------------------------------------------------------------------------------

 

2.           Midsummer represents and warrants that except for the right to
receive the Current Shares, the Future Shares and the Additional Future Shares
hereunder, neither it, nor any of its Affiliates (as such term is defined in
Rule 4.05 of the 1933 Act hold Warrants, promissory notes, derivative securities
or other instruments of any kind entitling them to the delivery of shares or
money from Advanced Cell.  Midsummer further represents and warrants that it (a)
is acquiring the Additional Future Shares for its own account, for investment
and not with a view to the distribution thereof within the meaning of the 1933
Act of 1933, and the rules and regulations promulgated thereunder; (b)
understands that the Additional Future Shares have not been registered under the
1933 Act and must be held by Midsummer indefinitely unless a subsequent
disposition thereof is registered under the 1933 Act or is exempt from
registration; and (c) is an “accredited investor” as defined in Rule 501(a)
under the 1933 Act, and by reason of its business and financial experience, and
the business and financial experience of those persons retained by it to advise
it with respect to its purchase of the Additional Future Shares, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment,
is able to bear the economic risk of such investment and, at the present time,
is able to afford a complete loss of such investment.
 
3.           Advanced Cell represents and warrants that this Agreement is a
binding corporate obligation duly approved by its Board of Directors, or
appropriate corporate officers and that it has not and will not, directly or
indirectly, provide Midsummer, its agents or counsel with any information that
Advanced Cell believes constitutes material non-public information.  Advanced
Cell understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting the sale of the Current Shares and Future
Shares.

 
-4-

--------------------------------------------------------------------------------

 

4.           Midsummer agrees that until the earlier of (i) July 1, 2016 or (ii)
the date on which all Common Stock Equivalents (as defined below) outstanding on
the date hereof shall no longer be outstanding, neither Midsummer nor any
Affiliate thereof will, without the prior written consent of Advanced Cell:
 
(a)           acquire, offer to acquire, or agree to acquire, or encourage or
suggest to any third party that they acquire, offer to acquire, or agree to
acquire, directly or indirectly, by purchase or otherwise securities of Advanced
Cell which would entitle the holder thereof to acquire at any time common stock
of Advanced Cell, including, without limitation, any debt, preferred stock,
right, option, warrant or other instrument that is at any time convertible into
or exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, such common stock (“Common Stock Equivalent”) (provided that this
provision shall not be deemed to prohibit open market transactions (whether long
or short) of common stock of Advanced Cell by Midsummer or its Affiliates);
 
(b)           make any public announcement with respect to any matter described
in subparagraph (a) above; or
 
(b)           form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the “1934
Act”), in connection with any of the foregoing.

 
-5-

--------------------------------------------------------------------------------

 

5.           Publicity, Confidentiality.  The parties shall and shall cause
their respective Affiliates to, hold the terms of this Settlement Agreement and
Mutual Release in strictest confidence except as set forth
below.  Notwithstanding any provisions of this Agreement to the contrary, no
provision of this Agreement shall prohibit any party from (a) filing any
documents or making any disclosures required by the 1933 Act, the 1934 Act or
the rules and regulations of the Securities and Exchange Commission (the “SEC”),
applicable state securities agencies or upon advice of counsel rendered to
Advanced Cell in good faith or making any other public disclosure required by
the federal or state securities law, provided that the content of any document
so filed does not violate any of the other terms and conditions of this
Agreement unless such content constitutes disclosure required by any securities
laws or rules or regulations promulgated from time to time by the SEC or
applicable state securities agencies, (b) filing any documents or disclosing any
information required to be filed or disclosed pursuant to the Internal Revenue
Code of 1986, as amended, the rules and regulations thereunder, any applicable
state or local tax code, or the rules and regulations under such state or local
code, (c) responding to any legal subpoena or other judicially enforceable
written request from any court or governmental agency of competent jurisdiction
and testifying truthfully pursuant to such subpoena or other request, (d)
enforcing any rights of such party under this Agreement, or (e) communication
with counsel, accountants, auditors, brokers, consultants, advisors and other
service providers who have a reasonable need to know the contents of this
Agreement.
 
In the event that a party is required by law, rule, regulation, legal, judicial
or regulatory proceeding, governmental or similar authority or by the rules of
any recognized stock exchange or self-regulatory agency to disclose any
information relating to this Settlement Agreement and Mutual Release, such party
agrees that it shall promptly notify the other party in writing of the
existence, terms and circumstances of any such request or requirement (unless
such notice is prohibited by law, rule, regulation or the body, if any, making
the request) so that the non-disclosing party may seek a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Agreement.
 
Advanced Cell shall publicly disclose the material terms of this Agreement in
either a Current Report on Form 8-K or on its Quarterly Report on Form 10-Q on
or before August 15, 2011.

 
-6-

--------------------------------------------------------------------------------

 
 
6.           Advanced Cell’s Release.  Advanced Cell hereby irrevocably, fully,
and finally, without further word, deed, action, execution, or further
documentation, releases and discharges Midsummer, their past and present
officers, directors, employees, managers, heirs and representatives (“Midsummer
Releasees”), from any and all actions, causes of action, suits, debts, accounts,
covenants, contracts, agreements, promises, damages, judgments, claims, and
demands whatsoever, in law or equity, known or unknown which it, its successors
and assigns now have or hereinafter may have against Midsummer Releasees, from
the beginning of time up to and including the date of this Agreement, PROVIDED,
HOWEVER, that nothing in this release shall limit or affect Advanced Cell’s
rights to enforce this Agreement.
 
7.           Midsummer’s Release.  Midsummer hereby irrevocably, fully, and
finally, without further word, deed, action, execution, or further
documentation, release and discharge Advanced Cell and its past and present
officers, directors, employees, managers, heirs, and representatives (“Advanced
Cell’s Releasees”), from any and all actions, causes of action, suits, debts,
accounts, covenants, contracts, agreements, promises, damages, judgments,
claims, and demands whatsoever, in law or equity, known or unknown which they,
their successors and assigns now have or hereinafter may have against the
Advanced Cell’s Releasees, from the beginning of time up to and including the
date of this Agreement, including all claims in respect of derivative securities
relating to issuances of Company securities prior to the date hereof
irrespective of the price, if any, at which such securities were issued,
PROVIDED, HOWEVER, that nothing in this release shall limit or affect
Midsummer’s rights to enforce this Agreement or their rights to the Current
Shares and Future Shares.

 
-7-

--------------------------------------------------------------------------------

 
 
8.           Waiver of Rights Under California Civil Code § 1542.  Each of the
Parties hereby expressly acknowledges that he or it is familiar with the
provisions of Section 1542 of the California Civil code, which provides as
follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if know by him or her must have materially affected his or her settlement with
the debtor.
 
BEING AWARE OF THIS STATUTE, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
EXPRESSLY AND KNOWINGLY WAIVES AND RELINQUISHES ANY RIGHTS HE OR IT MAY HAVE
UNDER THIS STATUTE, AS WELL AS UNDER ANY OTHER STATUTE OR PRINCIPAL OF LAW OR
EQUITY OF THE SAME OR SIMILAR EFFECT IN FORCE ANYWHERE IN THE WORLD, WITH REGARD
TO THE RELEASES SET FORTH IN THIS AGREEMENT, AND HEREBY AGREES THAT NO SUCH
STATUTE OR PRINCIPLE OF LAW OR EQUITY IN FORCE ANYWHERE IN THE WORLD, INCLUDING
SECTION 1542 OF THE CALIFORNIA CIVIL CODE, SHALL AFFECT THE VALIDITY OR SCOPE OR
ANY OTHER ASPECT OF THE RELEASES SET FORTH IN THIS AGREEMENT.
 
9.           Attorney Advice.  Each of the Parties Warrants and represent that
in executing this Agreement, such Party has relied on legal advice from the
attorney of its choice, that the terms of this Settlement Agreement and Mutual
Release and its consequences have been completely read and explained to such
Party by that attorney, and that such Party fully understands the terms of this
Agreement.
 
10.        No Representations.  Each of the Parties acknowledge and represent
that, in executing this Agreement, such Party has not relied on any inducements,
promises, or representations made by any Party or any party representing or
serving such Party, unless expressly set forth in a written agreement.

 
-8-

--------------------------------------------------------------------------------

 

11.         Disputed Claim.  This Agreement pertains to a disputed claim and
does not constitute an admission of liability or wrongdoing by any Party for any
purpose.
 
12.         Assignment.  The Parties represent and warrant that it/they are the
sole and lawful owner of all right, title and interest in and to every claim and
other matter which each purports to release herein, and that it has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person, firm, association, corporation or other entity, any right, title or
interest in any such claim or other matter. In the event that such
representation is false, and any such claim or matter is asserted against any
party hereto (and/or the successor of such party) by any party or entity who is
the assignee or transferee of such claim or matter, the Party shall fully
indemnify, defend and hold harmless the party against who such claim or matter
is asserted (and its successors) from and against such claim or matter and from
all actual costs, demands, fees, expenses, liabilities, and damages which that
party (and/or its successors) incurs as a result of the assertion of such claim
or matter.  It is the intention of the Parties that this indemnity does not
require payment as a condition precedent to recovery by a party under this
indemnity.
 
13.         Authority to Bind Parties.  Each party executing this Agreement
represents and warrants to the other parties that the individual executing this
Agreement on behalf of each party has the power and authority to execute this
Agreement and to bind the party to the terms and conditions of this Agreement by
executing this Agreement.
 
14.         Survival of Warranties.  The representations and warranties
contained in this Agreement are deemed to and do survive the execution hereof.

 
-9-

--------------------------------------------------------------------------------

 
 
15.         Modifications.  This Agreement may not be amended, canceled, revoked
or otherwise modified except by written agreement subscribed by all of the
parties to be charged with such modification.
 
16.         Agreement Binding on Successors.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
partners, employees, agents, servants, heirs, administrators, executors,
successors, representatives and assigns.  The parties agree to execute all
documents necessary to effectuate this transaction.
 
17.         Attorney’s Fees.  All parties hereto agree to pay their own costs
and attorneys’ fees except as follows:
 
A.           In the event of any action, suit or other proceeding instituted to
remedy, prevent or obtain relief from a breach of this Agreement, arising out of
a breach of this Agreement, or pertaining to a declaration of rights under this
Agreement, the prevailing party shall recover all of such party’s attorneys’
fees and costs incurred in each and every such action, suit or other proceeding,
including any and all appeals or petitions therefrom.  It being agreed and
understood that no right is granted hereby to recover any fees or costs for any
legal actions taken prior to the date of this Agreement.
 
B.           As used herein, attorneys’ fees shall be deemed to mean the full
and actual costs of any legal services actually performed in connection with the
matters involved, calculated on the basis of the usual fee charged by the
attorneys performing such services.
 
18.         Notices. All notices shall be sent by overnight courier and by
e-mail to the addresses designated below and shall be deemed received on the
date of transmission.

 
-10-

--------------------------------------------------------------------------------

 
 
If to Advanced Cell:
 
Mr. Gary Rabin
   
Interim CEO
   
Advanced Cell Technology, Inc.
   
1510 11th Street
   
Santa Monica, CA 290401
   
(310) 756-1212
   
grabin@advancedcell.com
     
with a copy to:
 
Thomas D. Washburne, Jr.
   
Venable LLP
   
750 E. Pratt Street, Suite 900
   
Baltimore, MD  21202
   
(410) 244-7744
   
twashburne@venable.com
     
If to Midsummer:
 
Alan Benaim
   
Midsummer Capital
   
295 Madison Avenue, 38th floor,
   
New York, NY 10017
   
(212) 624 5036
   
ab@midsummercapital.com
     
with a copy to:
 
Robert Charron
   
Ellenoff Grossman & Schole LLP
   
150 East 42nd Street
   
New York, New York 10170-0002
   
Direct: (212) 931-8704
   
Facsimile: (212) 401 4741
   
rcharron@egsllp.com

 
19.         Governing Law; Forum.  This Agreement shall be governed by the laws
of the State of California, without regard to its conflicts of laws
principles.  All parties consent to the exclusive jurisdiction of the federal or
state courts located in Los Angeles, California in connection with any dispute
relating to this Agreement and agree that any lawsuits or actions relating to
such disputes shall be commenced and maintained exclusively in the state or
federal courts located in Los Angeles, California; all parties further agree to
accept service of process by overnight courier in any such suit, to waive any
defense based upon an inconvenient forum, and to waive any right to a trial by
jury.

 
-11-

--------------------------------------------------------------------------------

 


 
20.         Severability.  Should any provision of this Agreement be declared or
be determined by any court of competent jurisdiction or tribunal to be illegal
or invalid, the validity of the remaining parts, terms or provisions shall not
be effected thereby and said illegal or invalid part, term or provision shall be
severed and deemed not to be a part of this Agreement.
 
21.         Counterparts and Facsimile Execution.  This Agreement may be
executed in one or more counterparts or by facsimile, each of which when
executed and delivered shall be an original, and all of which when executed
shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the Parties hereto, agreeing to be bound hereby, execute
this Agreement upon the date first set forth above.

 
MIDSUMMER INVESTMENT, LTD.
         
By:
/s/ Alan Benaim
     
Name: Alan Benaim
   
Title: Authorized Signatory
         
MIDSUMMER SMALL CAP MASTER, LTD.
         
By:
/s/ Alan Benaim
     
Name: Alan Benaim
   
Title: Authorized Signatory
         
ADVANCED CELL TECHNOLOGY, INC.
         
By:
/s/ Gary Rabin
     
Name: Gary Rabin
   
Title: Chief Executive Officer


 
-12-

--------------------------------------------------------------------------------

 